Title: To John Adams from Tench Coxe, 21 September 1797
From: Coxe, Tench
To: Adams, John



Sir
Burlington N.J. Septr. 21. 1797—

I have received a letter from one of my brothers, who went thro Pittsburg to New Orleans in June last, which contains some information relative to public affairs. I therefore do myself the honor to enclose a copy that it may be of any confidential use that you may think proper, within the Government. My brother having a very considerable commercial establishment at New Orleans, and other parts of Louisiana it might be inconvenient to him if he were known abroad as the writer of the letter. He was the bearer of letters from Col. Pickering to Mr. Ellicott, and from Mr. Yrujo to the Spanish Governor. My letters to him at Pittsburg, by the mail after he left Philadelphia, possessed him of two copies of your Message to the Legislature, which fortunately enabled Mr. Ellicott to know the operations of Government, and shewed the Spaniards what Government was doing in an open and public Manner. My brother, who has been twice before at New Orleans, has been often entertained at the houses of the Baron de Carondelet & Don M. Gayoso. As I am just informed of his having returned to one of our ports and that he will return to Pennsylvania within a fortnight it is possible, that he may bring further information of affairs there.
He mentioned in a letter from the Rapids of the Ohio, near Fort Steuben, that a great Number of our citizans were emigrating to the Spanish Side of the Ohio, to encourage which liberal offers of Land were made by the Spaniards.
Since I had the honor to write you last, I have received a letter from Mr le Ray (de Chaumont) Junior, dated the 29th. of June at Paris. This gentleman expresses a hope that our Government may think fit to send an Envoy extraordinary to France, and an opinion that the issue of such a mission woud be amicable—It is remarkable that he suggests the Idea of the gentleman landing in Holland. I believe him to have been long particularly acquainted with Barbé de Marbois, the President of the council of Ancients, and from circumstances I think he must have been particularly made known to the Director Barthelemi, while he resided in Switzerland.
I have the honor to be / with great respect, Sir, / your most obedt. / & mo. hble Servant


Tench CoxeYour humanity, Sir, will be gratified in hearing, that the number of deaths, from all disorders, is reduced to about 50 pr cent more than the ordinary number in the Autumn in Philada.—That is—to 15 & 16 of a day. 10 & 11 are common in August & September.
Extract of a letter dated New Orleans July 31st. 1797.
“I am pretty well convinced that the posts will not be given up by Spain untill a general peace takes place—I brought the first intelligence of the Presidents message, of which as I had two copies I gave one to Mr. Ellicot at Natchez and the other to the Baron on arriving here—
The latter informed me that the objection relative to the navigation of the Mississipi by the English being the principal one (and having been passed over in Silence by the president in his message to the two houses) would now remain the sole obstacle to the fulfillment of the treaty on the part of Spain—
The other points appear to be satisfactorily explained and arranged by the president—The Walnut Hills (37 leagues above Natchez) have been lately much strengthened and the garrison augmented to about 400 men. They have positive orders to prevent the passing of any American troops—The commandant at New Madrid had the Same instructions but being unable to oppose the passage of Capt. Guyon’s three companies he could only protest against their passing, which was done formally.
That body is now supposed to be encamped at the Chickasaw Bluff—We passed them in the night time the day after leaving New Madrid—
Governor Gayoso has just received his appointment to the government of Louisiana and is expected from the Natchez in a few days—The Baron is promoted to the Government of Quito and will leave New Orleans about 1st: of September.”